Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 1, 2021

                                      No. 04-19-00543-CV

Elsa PRADO, Individually and as Representative of the Estate of Rolando Prado, Jr., Deceased,
     and as Next Friend of A.P., Minor; Elizabeth Prado; Rolando Prado; and Maria Prado,
                                          Appellants

                                                v.

 LONESTAR RESOURCES, INC., Ezra Alderman Ranches, Inc. and Union Pacific Railroad
                               Company,
                                Appellees

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 16-07-00095-CVL
                          Honorable Susan D. Reed, Judge Presiding


                                         ORDER

       We grant appellants’ unopposed motion for an extension of the deadline to file the
requested response to the motion for rehearing. We order the response, if any, to be filed no later
than November 8, 2021.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of October, 2021.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court